DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-10, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma (US 2019/0279611) in view of Chen (US 2013/0080177).
With respect to claim 1 (similarly claim 11, see Fig 5), Naganuma teaches a dialogue system (e.g. Fig 2 [0021]) comprising: 
a Speech to Text (STT) engine (e.g. voice analyzing unit 32 Fig 2 [0023]) configured to convert a user speech into a spoken text (e.g. to convert the voice V1 into text data [0023]); 
a learning-based dialogue engine (e.g. intention analyzing unit 50 Fig 2 [0025]) configured to determine a user intention corresponding to the spoken text (e.g. extracts intention information I based on the text data [0025]); 
a storage (e.g. storage 20 Fig 2 [0026]) configured to store learning data used for learning of the dialogue engine (e.g. store training data used for training of the intention analyzing unit 50 Fig 2, as suggested in [0026]; and 
a controller (e.g. controller 16 Fig 2) configured to determine an actual user intention based on at least one of context information or an additional user speech (e.g. determine an actual user intention based context information/relation table as suggested in [0026], [0030], [0034]), to match the spoken text (e.g. to match the text data as suggested in [0030], [0034]), by which the dialogue engine succeeded to determine the user intention (e.g. by which the intention analyzing unit 50 Fig 2 succeeded to determine the user intention as suggested in [0026]), with the actual user intention when the dialogue engine succeeds to determine the user intention corresponding to the spoken text (e.g. with the actual user intention when the intention analyzing unit 50 Fig 2 succeeds to determine user intention corresponding to the text data, as suggested in [0026]-[0028], [0030]-[0034], [0062]-[0063]), and to store the spoken text and the actual user intention in the storage (e.g. intention analyzing unit 50 reads out a relation table between the intention information I and the attribute parameters E0 stored in the storage 20, and detects, from the relation table, the intention information I matched with the extracted intention information I [0030], [0034] suggest to store the spoken text and the actual user intention in the storage), 
wherein the dialogue engine performs learning using the spoken text and the actual user intention that are stored in the storage (e.g. intention analyzing unit 50 performs training using the text data and the actual user intention that are stored in storage 20, as suggested in [0026]-[0030]).
However, Naganuma fails to teach a controller configured to determine an actual user intention based on at least one of context information or an additional user speech, to match the spoken text, by which the dialogue engine failed to determine the user intention, with the actual user intention when the dialogue engine fails to determine the user intention corresponding to the spoken text,
Chen teaches three usage examples of speech repair by a speech assistant application [0065] to determine an actual user intention based on at least one of context information or an additional user speech (e.g. to determine an actual user intention based on context, see [0066]), to match a spoken text (e.g. to match "Call Mark Dick son" [0066]), by which an dialogue engine failed to determine the user intention (e.g. by which a processor in Fig 2 failed to determine the user intention, as suggested in [0066]), with the actual user intention (e.g. with "Call Marc Dickinson" [0066]) when the dialogue engine fails to determine the user intention corresponding to the spoken text (e.g. when the processor of Fig 2 fails to determine the user intention corresponding to "Call Marc Dickinson" [0066]),
Naganuma and Chen are analogous art because they all pertain to converting a speech signal into a text data. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Naganuma with the teachings of Chen to include: a controller configured to determine an actual user intention based on at least one of context information or an additional user speech, to match the spoken text, by which the dialogue engine failed to determine the user intention, with the actual user intention when the dialogue engine fails to determine the user intention corresponding to the spoken text, as suggested by Chen in [0065]-[0066].
The benefit of the modification would be to repair any error the system may commit while transcribing/converting the speech signal.
With respect to claim 2 (similarly claim 12), Naganuma teaches the dialogue system of claim 1, wherein the dialogue engine performs the learning periodically or when a predetermined event occurs (e.g. the intention analyzing unit 50 Fig 2 performs the training when a predetermined event occurs, as suggested in [0023]-[0025]).
With respect to claim 3 (similarly claim 13), Naganuma teaches the dialogue system of claim 1, further comprising: a communicator (e.g. communication unit 18 Fig 2 [0030]) configured to receive the context information from an electronic device registered in the dialogue system (e.g. the intention analyzing unit 50 may communicate with an external server via the communication unit 18, and acquire the relation table from the external server [0030], [0034] whereby the relation table is the context information).
With respect to claim 4 (similarly claim 14), Naganuma teaches the dialogue system of claim 3, wherein the context information includes at least one of information on an operation of the electronic device executed after the user speech is input or information on a user's behavior (e.g. the relation table includes location, see Fig 3 [0031], [0035], which is information on an operation of the electronic device i.e. information on GPS, executed after the user speech “what is the weather today in Tokyo” is input as suggested in [0027]-[0031]).
With respect to claim 5 (similarly claim 15), Naganuma teaches the dialogue system of claim 3, wherein the dialogue engine outputs a system speech to confirm the determined user intention when determining the user intention is successful (e.g. outputting output sentence Fig 5 S22-S26 [0063]).
With respect to claim 6 (similarly claim 16), Naganuma in view of Chen teaches the dialogue system of claim 5, wherein the controller determines the actual intention of the user based on at least one of context information acquired before and after the user's speech is input (Naganuma e.g. controller 16 determines the actual intention of the user based on the relation table of Figs 3-4 acquired before and after the user’s speech is input, as suggested in [0030]-[0034]) or the additional user speech inputted after the system speech, and matches the spoken text with the actual user intention of the user and stores the spoken text in the storage (Naganuma e.g. matches the text data with the actual user intention and stores the text data in the storage 20 as suggested in [0030], [0034]) when a negative user response is input to the determined user intention (Chen e.g. when a negative/wrong user response “call Mark Dick son” is input to the determined user intention “call Marc Dickson” as suggested in [0066]).
With respect to claim 7 (similarly claim 17), Naganuma teaches the dialogue system of claim 3, wherein the controller generates a control command for performing an action corresponding to the determined user intention when the controller succeeds in determining the user intention (e.g. After having extracted the intention information I and the attribute information E, the controller 16 performs, through the acquisition content information acquiring unit 52, execution of processing for the intention information I or acquisition of the acquisition information for the intention information I (Step S16) Fig 5 [0062]).
With respect to claim 19, Naganuma teaches the method of claim 11, further comprising: matching and storing the user speech, the spoken text, and the actual user intention in the storage (e.g. matching and storing the user speech, the text data and the intention information I in the storage 20 as suggested in [0030]-[0034]); and performing learning using the user speech, the spoken text, and the actual user intention stored in the storage (e.g. intention analyzing unit 50 performs training using the text data and the actual user intention that are stored in storage 20, as suggested in [0026]-[0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675